DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 depends from claim 14, which includes claim limitations which are not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-6, 10, 12, 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by AKIYAMA (US 2017/0329212 A1).
As of claim 1, AKIYAMA teaches a projection device 1 [fig 1], comprising an illumination system 10 [fig 2], a light valve 400 R, G, B [fig 1], and a projection lens 600 [fig 1], wherein: the illumination system 10 [fig 2] comprises a light source 11 [fig 2], a lens array 12a [fig 2], 12b [fig 2], a condenser lens 20 [fig 2] [0057], and a wavelength conversion element 22 (phosphor element) [fig 2] [0057], wherein: the light source 11 [fig 2] is for providing a light beam BL [fig 2]; the lens array 12a [fig 2], 12b [fig 2] is disposed on a transmission path of the light beam BL [fig 2], the lens array comprises a plurality of lenses 12a [fig 2], 12b [fig 2], each of the lenses has a first surface (first spherical surface of 12a facing the light source 11) [fig 2] and a second surface (second plane surface of 12a facing the 12b) [fig 2] opposite to each other, each of the first surfaces is adjacent to the light source 11 [fig 2], and each of the first surface is an aspherical surface (circularly symmetrical) [fig 2]; the condenser lens 20 [fig 2] is disposed on the transmission path of the light beam BL [fig 2] and for receiving the light beam passing through the lens array 12a [fig 2], 12b [fig 2] and converting the light beam into a condenser light beam [fig 2]; and the wavelength conversion element 22 [fig 
As of claim 3, AKIYAMA teaches each of the first surfaces of each of the lenses 12a [fig 2] is an aspherical surface (circularly symmetrical), and each of the second surfaces (of 12a) [fig 2] of each of the lenses is a flat surface [fig 2].
As of claim 5, AKIYAMA teaches the illumination system 10 [fig 2] further comprises a secondary lens array 12b [fig 2] disposed between the condenser lens 20 [fig 2] and the lens array 12a [fig 2], the secondary lens array 12b [fig 2] comprises a plurality of secondary lenses [fig 2], each of the secondary lenses [fig 2] is disposed corresponding to each of the lenses [fig 2], each of the secondary lenses comprises a third surface (surface of 12b facing plane surface of 12a) [fig 2] and a fourth surface (plane surface of 12b facing plane surface of 12a) [fig 2], the third surface is adjacent to the lens array 12a [fig 2], and each of the third surfaces (of 12b) are aspherical surfaces (circularly symmetrical) [fig 2]. 
As of claim 6, AKIYAMA teaches each of the first surfaces (of 12a) [fig 2] of each of the lenses is an aspherical surface (circularly symmetrical) [fig 2], each of the second surfaces (of 12a) [fig 2] is a flat surface [fig 2], each of the third surfaces (of 12b) [fig 2] of each of the secondary lenses is a flat surface [fig 2], and each of the fourth surfaces (of 12b) [fig 2] is an aspherical surface [fig 2]. 

As of claim 12, AKIYAMA teaches each of the first surfaces of each of the lenses 12a [fig 2] is an aspherical surface (circularly symmetrical), and each of the second surfaces (of 12a) [fig 2] of each of the lenses is a flat surface [fig 2].
As of claim 14, AKIYAMA teaches the illumination system 10 [fig 2] further comprises a secondary lens array 12b [fig 2] disposed between the condenser lens 20 [fig 2] and the lens array 12a [fig 2], the secondary lens array 12b [fig 2] comprises a plurality of secondary lenses [fig 2], each of the secondary lenses [fig 2] is disposed 
As of claim 15, AKIYAMA teaches the illumination system 10 [fig 2] further comprises a secondary lens array 12b [fig 2] disposed between the condenser lens 20 [fig 2] and the lens array 12a [fig 2], the secondary lens array 12b [fig 2] comprises a plurality of secondary lenses [fig 2], each of the secondary lenses [fig 2] is disposed corresponding to each of the lenses [fig 2], each of the secondary lenses comprises a third surface (surface of 12b facing plane surface of 12a) [fig 2] and a fourth surface (plane surface of 12b facing plane surface of 12a) [fig 2], the third surface is adjacent to the lens array 12a [fig 2], and each of the third surfaces (of 12b) are aspherical surfaces (circularly symmetrical) [fig 2].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, 11, 13 are rejected under 35 U.S.C. 103 as being un-patentable over AKIYAMA (US 2017/0329212 A1) in view of HUANG et al. (US 2011/0096298 A1; HUANG).
As of claims 2, 11, AKIYAMA teaches the invention as cited above except for each of the first surfaces and each of the second surfaces of each of the lenses are aspherical surfaces.
HUANG teaches a projector [fig 1] having a fly eye lens 42 [fig 1] [0030] having each of the first surfaces [fig 1] and each of the second surfaces [fig 1] of each of the lenses are aspherical surfaces (circularly symmetrical). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have each of the first surfaces and each 
As of claims 4, 13, AKIYAMA teaches the invention as cited above except for each of the first surfaces of each of the lenses is an aspherical surface, and each of the second surfaces of each of the lenses forms an aspherical surface.
HUANG teaches a projector [fig 1] having a fly eye lens 42 [fig 1] [0030] having each of the first surfaces of each of the lenses (of 42) [fig 1] is an aspherical surface (circularly symmetrical), and each of the second surfaces of each of the lenses (of 42) [fig 1] forms an aspherical surface (circularly symmetrical).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have each of the first surfaces of each of the lenses is an aspherical surface, and each of the second surfaces of each of the lenses forms an aspherical surface as taught by HUANG to the projection device as disclosed by AKIYAMA in order to provide an illumination system with good light-utilization efficiency and space-utilization efficiency (HUANG; [0007]).
Allowable Subject Matter
Claims 7-9, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As of claim 7, the closest prior art HU et al. (US 20190179220 A1; HU) teaches a light-source system, comprising excitation light source, first supplementary light source, 
As of claim 8, the closest prior art HU et al. (US 20190179220 A1; HU) teaches a light-source system, comprising excitation light source, first supplementary light source, first light-guiding assembly, wavelength conversion apparatus, and second light-guiding assembly. The excitation light source is for emitting excitation light; the first supplementary light source is for emitting first supplementary light. The first light-guiding assembly is for guiding the excitation light to the wavelength conversion apparatus. The 
As of claim 9, the closest prior art HU et al. (US 20190179220 A1; HU) teaches a light-source system, comprising excitation light source, first supplementary light source, first light-guiding assembly, wavelength conversion apparatus, and second light-guiding assembly. The excitation light source is for emitting excitation light; the first supplementary light source is for emitting first supplementary light. The first light-guiding assembly is for guiding the excitation light to the wavelength conversion apparatus. The wavelength conversion apparatus is for converting excitation light to excited light and irradiate onto the first light-guiding assembly. The first light-guiding assembly is for guiding excited light to irradiate onto the second light-guiding assembly. At least some components of the second light-guiding assembly are arranged on the light path from the first light-guiding assembly. The second light-guiding assembly is for guiding the excited light and/or the first supplementary light, such that the first supplementary light 
As of claim 16, the closest prior art HU et al. (US 20190179220 A1; HU) teaches a light-source system, comprising excitation light source, first supplementary light source, first light-guiding assembly, wavelength conversion apparatus, and second light-guiding assembly. The excitation light source is for emitting excitation light; the first supplementary light source is for emitting first supplementary light. The first light-guiding assembly is for guiding the excitation light to the wavelength conversion apparatus. The wavelength conversion apparatus is for converting excitation light to excited light and irradiate onto the first light-guiding assembly. The first light-guiding assembly is for guiding excited light to irradiate onto the second light-guiding assembly. At least some components of the second light-guiding assembly are arranged on the light path from the first light-guiding assembly. The second light-guiding assembly is for guiding the excited light and/or the first supplementary light, such that the first supplementary light and at least part of the excited light are output from same emission channel. HU does not anticipate or render obvious, alone or in combination, the illumination system further comprises a light integration rod disposed on a transmission path of the converted light beam and for receiving the converted light beam from the wavelength conversion element and transmitting the converted light beam to the light valve, wherein an aspect ratio of the condenser light beam is the same as an aspect ratio of an opening of the light integration rod.

As of claim 18, the closest prior art HU et al. (US 20190179220 A1; HU) teaches a light-source system, comprising excitation light source, first supplementary light source, first light-guiding assembly, wavelength conversion apparatus, and second light-guiding assembly. The excitation light source is for emitting excitation light; the first supplementary light source is for emitting first supplementary light. The first light-guiding assembly is for guiding the excitation light to the wavelength conversion apparatus. The 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882